DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/25/2022.
The title, specification and claims 1-2, 4, 10-11, 13, 17-20 have been amended.
Claim 12 has been cancelled.
New claim 21 has been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 71, the newly added word, “being” causes grammar issues in the following sentence, “Logical addresses configuring each of logical regions LRO, LR1 and LR2 respectively mapped to the physical regions PRO, PR1 and PR2 may be being assigned to data.”
Appropriate correction is required.

Claim Interpretation
The claimed “write unit” and “recovery unit” in claims 17-20 that were identified in the non-final rejection of 5/25/2022 as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The amendment made to claims 17-20 no longer invoke such an interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over See (US 6,170,066) and Yang (US 2013/0311710).
With respect to claim 10, See teaches of a memory system comprising: a storage medium including a plurality of physical regions (fig. 1-6; column 3, lines 57-60, column 4, lines 40-44, column 5, lines 7-29; where the flash EEPROM memory array is divided into a number of blocks that can be independently erased and each of the blocks are divided into multiple sectors (claimed physical regions)); and 
a controller configured to: change a write status corresponding to a target physical region among the physical regions from a first status to a second status when the write status is the first status within a write status table (column 8, lines 58-59; where when a write begins the status of the sector changed from “free”(claimed first status) to “allocating” (claimed second status)).
See fails to explicitly teach of receive a write request from a host device external to the memory system.
However, Yang teaches of receive a write request from a host device external to the memory system (fig. 1; paragraph 47-48; where the storage device stores data from the host in response to a write request from the host).
The combination of See and Yang teaches of a controller configured to: change a write status corresponding to a target physical region of the write request among the physical regions from a first status to a second status when the write status is the first status within a write status table in response to the write request (See, column 7, line 65-column 8, line 1, column 8, lines 30-50, and 58-64; Yang, paragraph 47-48; in the combination as writing occurs to a block until it is full, that block can be written to by the host of Yang.  when a write begins to a sector in response to Yang’s host’s request, the status of the sector is changed from “free”(claimed first status) to “allocating” (claimed second status)), and 
keep the write status as the second status when the write status is the second status in response to the write request (See, column 8, line 58-column 9, line 7; where the sector’s status is kept at “allocating” until all the data has been written to the sector without incurring a power loss),
wherein the controller is further configured to perform when it is determined during a booting operation that there is an abnormal power-off right before the booting operation, a recovery operation on a physical region having a write status which is the second status within the write status table (See, column 8, line 58-column 9, line 7; where when a power loss occurs while a sector is in the allocating state that sector should be discarded as the data is in an indeterminable state).
See and Yang are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See and Yang before the time of the effective filing of the claimed invention to incorporate the host transmitting logically addressed instructions to the memory of See as taught in Yang.  Their motivation would have been to more efficiently access the memory.
With respect to claim 11, the combination of See and Yang teaches of wherein the controller is further configured to skip when it is determined during the booting operation that there is the abnormal power-off right before the booting operation, the recovery operation on a physical region having a write status which is the first status within the write status table (column 8, lines 51-57; where when a power loss occurs and a sector is in the free state, that sector is still erased and ready to receive data).
With respect to claim 13, the combination of See and Yang teaches of wherein the controller is further configured to change the write status corresponding to the physical region, on which the recovery operation is performed, from the second status to the first status (See, column 7, lines 49-54; column 8, line 58-column 9, line 7; where when a power loss occurs while a sector is in the allocating state that sector is discarded as the data is in an indeterminable state.  The sector is later erased by the media manager when the block is erased resulting in the sector becoming free again).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over See and Yang as applied to claim 10 above, and further in view of Cai Xiaoxi et al. (CN 109284070 A).
With respect to claim 14, Cai teaches of wherein the controller is further configured to generate information of validity verification for the write status table whenever updating the write status table (Cai, abstract, page 18, 21-22; See, fig. 3-4; column 6, lines 23-50; As it able to be determined that the table data is valid/invalid after an abnormal power down, the information that enables the validity of the table data to be determined including the table data itself must be updated when the table is updated.  In the combination the scanning of the table of Cai to ensure it is valid applied to See’s block statuses in the block status area).
See, Yang, and Cai are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, and Cai before the time of the effective filing of the claimed invention to incorporate the ensuring the metadata tables in the combination of See and Yang are valid following a power outage as taught in Cai.  Their motivation would have been to ensure that data is not lost or corrupted during an outage.
With respect to claim 15, the combination of See, Yang, and Cai teaches of wherein the controller is further configured to verify when it is determined during the booting operation that there is the abnormal power-off right before the booting operation, validity of the write status table based on the information of validity verification for the write status table (Cai, abstract, page 18, 21-22; See, fig. 3-4; column 6, lines 23-50; in the combination the scanning of the table of Cai to ensure it is valid applied to See’s block statuses in the block status area).
The reasons for obviousness are the same as indicated above with respect to claim 14.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over See and Yang as applied to claim 10 above, and further in view of Chun et al. (US 2014/0337560).
With respect to claim 16, the combination of See and Yang fails to explicitly teach of wherein the controller is further configured to manage the write status table in a host memory buffer included in the host device.
However, Chun teaches of wherein the controller is further configured to manage the write status table in a host memory buffer included in the host device (abstract, paragraph 31; where the host grants the flash device access to its faster memory resources to store the flash device’s metadata.  In the combination with See and Yang, the host’s faster memory resources stores the status bits).
See, Yang, and Chun are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, and Chun before the time of the effective filing of the claimed invention to incorporate the storing of the flash device metadata in the host’s faster memories in the combination of See and Yang as taught in Chun.  Their motivation would have been to increase the performance of the flash device (Chun, paragraph 2-3).
Claims 1-6 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over See (US 6,170,066), Yang (US 2013/0311710), and Hsieh (US 2019/0196743).
With respect to claim 1, See teaches of a memory system comprising: a storage medium including a plurality of physical regions (fig. 1-6; column 3, lines 57-60, column 4, lines 40-44; where the flash EEPROM memory array is divided into a number of blocks that can be independently erased); and 
a controller configured to map logical regions to the physical regions (fig. 1; column 4, line 59-column 5, line 15; where the control unit includes control processes for translating the logical information for accessing the array into the physical positions in the blocks of the memory), and 
configured to perform in response to a write request for a target logical region, a write operation on a physical region mapped to the target logical region (column 6, lines 50-55, column 7, line 49-column 8, line 1; where when data is written from a full block to an empty block, the data is written to the empty block),
wherein the controller is further configured to update in response to the write request, a write status corresponding to the target logical region within a write status table (column 6, line 50-column 8, line 1; where the status indicator of the empty block goes from ‘empty’, to ‘recover’ to ‘write’ to ‘full’ once the block is full).
See fails to explicitly teach of logical regions which are configured by a host device.
However, Yang teaches of a controller configured to map logical regions which are configured by a host device, to the physical regions (paragraph 61-63; where the controller contains a flash translation layer (FTL) that translates logical addresses from the host to physical addresses of the flash memory.  As the host submits logical addresses to the storage device with the commands, this indicates that the logical memory areas associated with those logical addresses are configured by the host).
The combination of See and Yang fails to explicitly teach of wherein the controller is further configured to update all write statuses in the write status table to a first status when it is determined during a booting operation that there is no abnormal power-off right before the booting operation.
However, Hsieh teaches of it is determined during a booting operation that there is no abnormal power-off right before the booting operation (paragraph 23-24; where when the storage device powers up, it checks the SPO flag and when the SPO flag is a 0, it means that the last power off was a normal power off).
The combination of See, Yang, and Hsieh teaches of wherein the controller is further configured to update all write statuses in the write status table to a first status when it is determined during a booting operation that there is no abnormal power-off right before the booting operation (See, fig. 4; column 5, lines 18-39, column 7, lines 51-54; Hsieh, paragraph 23-24; in the combination the writing of data to the memory of See occurs following the power on of Hsiesh that determines that the last power off was a normal power off.  This writing and then moving of the data from the block having the smallest number of valid entries, which is erased, to empty space on another block repeatedly occurs and the block being erased ends in the erased status (claimed first status).  It is obvious to one of ordinary skill in the art that as this occurs overtime all the blocks end up having their data being erased and consequently have their status being set to “erased.”).
See and Yang are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See and Yang before the time of the effective filing of the claimed invention to incorporate the host transmitting logically addressed instructions to the memory of See as taught in Yang.  Their motivation would have been to more efficiently access the memory.
See, Yang, and Hsiesh are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, and Hsiesh before the time of the effective filing of the claimed invention to incorporate the host determining whether or not the last power off was normal or not based on the SPO flag of Hsiesh in the combination of See and Yang.  Their motivation would have been to more quickly determine if a power off was abnormal.
With respect to claim 2, See teaches of wherein the controller updates the write status by changing the write status from the first status to a second status when the write status is determined to be the first status (fig. 3-4; column 6, lines 51-55; where the status of block 2 goes from ‘erased’ (claimed first status) to ‘recover’ (claimed second status)).
With respect to claim 3, See teaches of wherein the controller updates the write status by keeping the write status to the second status when the write status is determined to be the second status (fig. 3-4; column 7, lines 11-27; where the status of block 2 remains ‘recover’(claimed second status)).
With respect to claim 4, See teaches of wherein the controller is further configured to identify when it is determined during the booting operation that there is the abnormal power-off right before the booting operation, a logical region having a write status which is the second status within the write status table (fig. 3-4; column 6, line 51-column 7, line 27; where if power loss occurs, after power returns the media manager searches for the status condition of the blocks) and 
further configured to perform a recovery operation on a physical region mapped to the identified logical region (fig. 3-4; column 6, line 51-column 7, line 27; where if power loss occurs, after power returns the media manager searches for the status condition of the blocks and places the ‘recover’ block in the queue of blocks to be erased and the ‘full’ block will being the process of transferring its valid data again).
With respect to claim 5, See teaches of wherein the controller is further configured to skip the recovery operation on a physical region mapped to a logical region having a write status which is the first status within the write status table (column 7, lines 59-64; where if the block is in the ‘erased’ status when power is lost the blocks correct condition is detected).
With respect to claim 6, See teaches of wherein the controller is further configured to change after the recovery operation, the write status corresponding to the identified logical region from the second status to the first status (fig. 3-4; column 6, line 51-column 7, line 27; where the ‘recover’ block is placed in the queue of blocks to be erased and later erased back to the ‘erased’ state).
With respect to claim 17, See teaches of a controller of a memory system, configured to: map logical regions to physical regions (fig. 1; column 4, line 59-column 5, line 15; where the control unit includes control processes for translating the logical information for accessing the array into the physical positions in the blocks of the memory), 
perform in response to a write request for a target logical region, a write operation on a physical region mapped to the target logical region (column 6, lines 50-55, column 7, line 49-column 8, line 1; where when data is written from a full block to an empty block, the data is written to the empty block); 
skip a recovery operation on a physical region mapped to a logical region having a write status which is a first status (column 7, lines 59-64; where if the block is in the ‘erased’ status when power is lost the blocks correct condition is detected) and
perform the recovery operation on a physical region mapped to a logical region having a write status which is a second status, when it is determined during a booting operation that there is an abnormal power-off (fig. 3-4; column 6, line 51-column 7, line 27; where if power loss occurs, after power returns the media manager searches for the status condition of the blocks and places the ‘recover’ block in the queue of blocks to be erased and the ‘full’ block will being the process of transferring its valid data again).
	See fails to explicitly teach of logical regions which are configured by a host device.
However, Yang teaches of a write unit configured to map logical regions which are configured by a host device, to physical regions (paragraph 61-63; where the controller contains a flash translation layer (FTL) that translates logical addresses from the host to physical addresses of the flash memory.  As the host submits logical addresses to the storage device with the commands, this indicates that the logical memory areas associated with those logical addresses are configured by the host).
The combination of See and Yang fails to explicitly teach of update all write statuses in the write status table to the first status when it is determined during the booting operation that there is no abnormal power-off.
However, Hsieh teaches of it is determined during a booting operation that there is no abnormal power-off (paragraph 23-24; where when the storage device powers up, it checks the SPO flag and when the SPO flag is a 0, it means that the last power off was a normal power off).
The combination of See, Yang, and Hsieh teaches of update all write statuses in the write status table to the first status when it is determined during the booting operation that there is no abnormal power-off (See, fig. 4; column 5, lines 18-39, column 7, lines 51-54; Hsieh, paragraph 23-24; in the combination the writing of data to the memory of See occurs following the power on of Hsiesh that determines that the last power off was a normal power off.  This writing and then moving of the data from the block having the smallest number of valid entries, which is erased, to empty space on another block repeatedly occurs and the block being erased ends in the erased status (claimed first status).  It is obvious to one of ordinary skill in the art that as this occurs overtime all the blocks end up having their data being erased and consequently have their status being set to “erased.”).
See and Yang are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See and Yang before the time of the effective filing of the claimed invention to incorporate the host transmitting logically addressed instructions to the memory of See as taught in Yang.  Their motivation would have been to more efficiently access the memory.
See, Yang, and Hsiesh are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, and Hsiesh before the time of the effective filing of the claimed invention to incorporate the host determining whether or not the last power off was normal or not based on the SPO flag of Hsiesh in the combination of See and Yang.  Their motivation would have been to more quickly determine if a power off was abnormal.
With respect to claim 18, See teaches of further configured to change in response to the write request, a write status corresponding to the target logical region from the first status to the second status when the write status corresponding to the target logical region is determined as the first status (fig. 3-4; column 6, lines 51-55; where the status of block 2 goes from ‘erased’ (claimed first status) to ‘recover’ (claimed second status)).
With respect to claim 19, See teaches of further configured to keep in response to the write request, the write status corresponding to the target logical region to the second status when the write status corresponding to the target logical region is determined to be the second status (fig. 3-4; column 7, lines 11-27; where the status of block 2 remains ‘recover’(claimed second status)).
With respect to claim 20, See teaches of further configured to change after the recovery operation, the write status from the second status to the first status (fig. 3-4; column 6, line 51-column 7, line 27; where the ‘recover’ block is placed in the queue of blocks to be erased and later erased back to the ‘erased’ state).
With respect to claim 21, the combination of See, Yang, and Hsiesh teaches of wherein the controller is further configured to update all write statuses in the write status table to the first status when it is determined during the booting operation that there is no abnormal power-off right before the booting operation (See, fig. 4; column 5, lines 18-39, column 7, lines 51-54; Hsieh, paragraph 23-24; in the combination the writing of data to the memory of See occurs following the power on of Hsiesh that determines that the last power off was a normal power off.  This writing and then moving of the data from the block having the smallest number of valid entries, which is erased, to empty space on another block repeatedly occurs and the block being erased ends in the erased status (claimed first status).  It is obvious to one of ordinary skill in the art that as this occurs overtime all the blocks end up having their data being erased and consequently have their status being set to “erased.”).
See, Yang, and Hsiesh are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, and Hsiesh before the time of the effective filing of the claimed invention to incorporate the host determining whether or not the last power off was normal or not based on the SPO flag of Hsiesh in the combination of See and Yang.  Their motivation would have been to more quickly determine if a power off was abnormal.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over See, Yang, and Hsiesh as applied to claim 4 above, and further in view of Cai Xiaoxi et al. (CN 109284070 A).
With respect to claim 7, the combination of See, Yang, and Hsiesh fails to explicitly teach of wherein the controller is further configured to verify when it is determined during the booting operation that there is the abnormal power-off right before the booting operation, validity of the write status table based on information of validity verification for the write status table.
However, Cai teaches of wherein the controller is further configured to verify when it is determined during the booting operation that there is the abnormal power-off right before the booting operation, validity of the table based on information of 20validity verification for the table (abstract, page 18, 21-22; where when power is restarted after an abnormal powerdown the table is scanned and determined if it is valid).
The combination of See, Yang, Hsiesh and Cai teaches of wherein the controller is further configured to verify when it is determined during the booting operation that there is the abnormal power-off right before the booting operation, validity of the write status table based on information of validity verification for the write status table (Cai, abstract, page 18, 21-22; See, fig. 3-4; column 6, lines 23-50; in the combination the scanning of the table of Cai to ensure it is valid applied to See’s block statuses in the block status area).
See, Yang, Hsiesh and Cai are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, Hsiesh and Cai before the time of the effective filing of the claimed invention to incorporate the ensuring the metadata tables in the combination of See, Yang, and Hsiesh are valid following a power outage as taught in Cai.  Their motivation would have been to ensure that data is not lost or corrupted during an outage.
With respect to claim 8, Cai teaches of wherein the controller is further configured to perform when the write status table is determined as invalid, the recovery operation on all of one or more open physical 25regions (Cai, abstract, page 18, 21-22; where when it is invalid the table is searched in the reverse direction and it is reconstructed).
The reasons for obviousness are the same as indicated above with respect to claim 7.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over See, Yang, and Hsiesh as applied to claim 1 above, and further in view of Chun et al. (US 2014/0337560).
With respect to claim 9, the combination of See, Yang, and Hsiesh fails to explicitly teach of wherein the controller is further configured to manage the write status table in a host memory buffer included in the host device.
However, Chun teaches of wherein the controller is further configured to manage the write status table in a host memory buffer included in the host device (abstract, paragraph 31; where the host grants the flash device access to its faster memory resources to store the flash device’s metadata.  In the combination with See and Yang, the host’s faster memory resources stores the status bits).
See, Yang, Hsiesh and Chun are analogous art because they are from the same field of endeavor, as they are directed to accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of See, Yang, Hsiesh and Chun before the time of the effective filing of the claimed invention to incorporate the storing of the flash device metadata in the host’s faster memories in the combination of See, Yang, and Hsiesh as taught in Chun.  Their motivation would have been to increase the performance of the flash device (Chun, paragraph 2-3).

Response to Arguments
Applicant's arguments with respect to independent claims 1, 10, and 17 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
The examiner would like to note that in the rejection of claims 1, 17, and 21, the examiner relies on the terminology, “when,” used in each respective claim in the rejections set forth above.  The examiner recommends that the applicant strengthen the link between the updating of all the write statuses and the claimed determination, such as using the phrase, “directly in response to” in order to clarify the applicant’s invention over the presently applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138